DETAILED ACTION
	In Reply filed on 3/29/2022, claims 1-14 are pending and claims 20-25 are newly added. Claims 1-14 and 20-25 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-7 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S Pub No 2008/0252682), in view of Gutberlet (U.S Patent No 10,828,901).
Regarding claim 1, Hernandez teaches a three-dimensional printing system (Abstract, “3D printing”) comprising: 
A plurality of printheads ([0009], “a plurality of printheads”) including an ejection face ([0020], “printhead face”) with a plurality of nozzles for ejecting droplets of printing fluid ([0018], line 4-6, “delivery of droplets of binder liquid from the nozzle arrays located on the faces of the printheads”);
A movement mechanism coupled to the printhead ([0021], line 7-9, “the printheads are disposed within a carriage capable of movement in two directions with respect to the service station”);
And a maintenance module ([0019], figure. 3A, “service station”) for maintaining the printhead including:
A printhead capping station ([0078], figure. 3A, element 24, “printhead capping station”) having a storage cap ([0078], figure. 3A, element 26, “printhead caps”), a wiper ([0020], line 4, “wiper disposable in close proximity to the printhead face”), and a spittoon separate from the storage cap ([0076], figure. 3A, element 28, “discharge openings 28 through which the printheads 20 may discharge debris”; Hernandez teaches discharge openings 28 separated from the storage cap 26);
And an effluent station ([0078], figure. 3A, element 22, “discharge station”), the effluent station receives accumulated fluid ([0076], line 1-3, “the discharge station 22 includes discharge openings 28 through which the printheads 20 may discharge debris, such as, for example, contaminated binder.”);
Wherein the storage cap comprises an array of pillars ([0088], figure. 6A, element 60, “printhead cap”) configured to absorb the droplets of the printing fluid ([0088], “a combined discharge and capping station”), and the array of pillars allow the storage cap to operate as a second spittoon (Hernandez teaches a combined discharge and capping station 60 which has a pillar structure and is arranged in an array as shown in figure. 3A. Hernandez further teaches the printhead cap captures debris discharged from printhead). 
	Hernandez does not teach a maintenance tray having a lateral periphery and an upper side, an effluent tray having a lateral periphery and underlying the maintenance tray, and a controller operating the printhead, the movement mechanism and the maintenance module. 
	However, Gutberlet teaches a printing device (Col.3, line 12, “inkjet printer”), comprising:
A maintenance module (figure. 3A, “capping station”) for maintaining the printhead including:
A maintenance tray (figure. 3A, top surface of “receptacle”, element 204) having a lateral periphery (figure 3A, element 224’, “locating tabs”) and an upper side (figure. 3A, Gutberlet teaches a receptacle that has an upper side as the planar upper surface of the receptacle);
A spittoon (figure. 3A, Gutberlet teaches an opening in the receptacle that allows waste fluid to pass to the receptacle);
An effluent tray (figure. 3A, Gutberlet teaches a receptacle 204 that allows waste fluid to pass through) having a lateral periphery (figure. 3A, element 226) and underlying the maintenance tray;
The lateral periphery of the maintenance tray and the lateral periphery of the effluent tray interengage (Fig. 2B, Gutberlet teaches the lateral periphery of the maintenance tray 240 and the lateral periphery of the effluent tray 244 interengage.) when the maintenance tray is removably mounted over the effluent tray (Col. 7, line 8-10, “This planar member 272 is connected, either removably or integrally, to the wall of the receptacle 204”);
And a controller (figure. 3A, element 80’; Col. 5, line 47-50, “the ESS (electronic subsystem) or controller 80′ is the main multi-tasking processor for operating and controlling all of the other machine subsystems and functions, including the printing process.”) configured to:
Operate the printhead and the maintenance module (“capping station”) to prepare the printhead for printing (Col.6, line 25-29, “When the printhead is returned to operational status, the controller 80′ operates the actuators 40 to lift the printhead from its capping station, return the capping station to a position behind the printhead, and lower the printhead to its printing position.”); 
And operate the movement mechanism (“actuator”) and the maintenance module (“capping station”) to engage the cap against the ejection face after printing (Col. 7, line 39-43, “One of the actuators 40 is operatively connected to the receptacle 204 and the controller 80′ to enable the controller to operate the actuator and move the capping station 60′ into and out of engagement with a printhead.”).
Gutberlet also describe a printing device in prior art (figure. 5) comprising a controller (figure. 5, element 80) configured to operate the movement mechanism (fig. 1B, “actuator”) and the printhead to dispense layers of fluid (Col. 1, line 18-24, “The printhead controller generates firing signals that correspond to digital data for images. Actuators in the printheads respond to the firing signals by expanding into an ink chamber to eject ink drops onto an image receiving member and form an ink image that corresponds to the digital image used to generate the firing signals.”).
Hernandez and Gutberlet are both considered to be analogous to the claimed invention becaseu they are in the same field of electronic printing device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the maintenance module in Hernandez to incorporate the capping station as taught by Gutberlet. One would have been motivated to do so because the capping station of Gutberlet help effectively reduce ink drying and preserve the inkjet’s operational status. (Gutberlet, Col. 3, line 13-16) Further, this is substituting and combining known prior art elements to achieve predictable results with a reasonable expectation of success (i.e. incorporating a known capping and purging mechanism of a printing device into a known printing device).
Regarding claim 2, Hernandez does not explicitly teach a three-dimensional printer, wherein the maintenance tray and the effluent tray having a lateral periphery. 
However, Gutberlet teaches a printing device (Col.3, line 12, “inkjet printer”), wherein the lateral periphery of the maintenance tray (See annotated figure below; figure. 2B, “Maintenance tray”) includes a downwardly facing peripheral recess (See annotated figure below; figure. 2B, “Downward peripheral recess”), the lateral periphery of the effluent tray includes an upwardly extending peripheral ridge (See annotated figure below; figure. 2B, “Upward extending ridge”) that is received into the downwardly facing recess to provide the interengagement when the maintenance tray is removably mounted to the effluent tray. (See annotated figure below; figure. 2B, “effluent tray”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device of Hernandez to incorporate the maintenance tray with lateral periphery interengaging and removably mounting to the effluent tray as taught by Gutberlet motivated by securing the peripheral sealing member to ink collection receptacle and attenuate the evaporation of quickly drying kinks from printheads. (Gutberlet, Col. 6, line 30-33, line 56-59)

    PNG
    media_image1.png
    489
    745
    media_image1.png
    Greyscale

Regarding claim 3, Hernandez does not explicitly teach the interengagement forms a complete perimeter relative to a cavity defined between a lower side of the maintenance tray and an upper side of the effluent tray.
Gutberlet teaches a printing device (Col.3, line 12, “inkjet printer”), wherein the maintenance tray and the effluent tray are interengaged along a complete perimeter of a cavity defined between a lower side of the maintenance tray and an upper side of the effluent tray (See annotated figure 2B above; the interengagement between the peripheral side of the maintenance tray and that of the effluent tray forms a complete perimeter around the cavity between a lower side of the maintenance tray and an upper side of the effluent tray).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device of Hernandez to incorporate the maintenance tray and effluent tray having interengagement forming a complete perimeter as taught by Gutberlet motivated by reasons set forth in claim 2. (Gutberlet, Col. 6, line 30-33, line 56-59)
Regarding claim 4, Hernandez does not teach the effluent tray includes a downwardly extending conduit coupled to a waste receptacle.
Gutberlet teaches a printing device (Col.3, line 12, “inkjet printer”), wherein the effluent tray (See annotated figure above, figure. 2B; “Effluent tray”) comprises a downwardly extending conduit (figure. 2A, element 220, “fluid outlet”; figure. 2C, element 256, “outlet”) coupled to a waste receptacle.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device of Hernandez to incorporate the maintenance tray and effluent tray having interengagement forming a complete perimeter as taught by Gutberlet motivated by removing the ink from receptacle. It is noted that upon removing the ink from printhead nozzles, the result is restoring clogged and inoperative inkjets to their operational status. (Gutberlet, Col. 2, line 48-50)
Regarding claim 5, Hernandez does not teach the maintenance tray includes a downwardly extending fluid outlet that extends from the upper surface of the maintenance tray to within a cavity defined between a lower side of the maintenance tray and an upper side of the effluent tray.
Gutberlet teaches a printing device (Col.3, line 12, “inkjet printer”), wherein the maintenance tray comprises a downwardly extending fluid outlet that extends from the upper side of the maintenance tray to within a cavity defined between a lower side of the maintenance tray and an upper side of the effluent tray (figure. 3B, element 272, Gutberlet teaches a planar member for fluid to pass from the nozzle to the ink collector; Col. 7, line 44-57).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device of Hernandez to incorporate the maintenance tray with a downwardly extending fluid outlet as taught by Gutberlet motivated by reasons set forth in claim 4. (Gutberlet, Col. 2, line 48-50)
Regarding claim 6, Hernandez does not teach the maintenance tray includes a downwardly extending fluid outlet that extends from the upper surface of the maintenance tray to within a cavity defined between a lower side of the maintenance tray and an upper side of the effluent tray.
Gutberlet teaches a printing device (Col.3, line 12, “inkjet printer”), wherein the maintenance tray includes a downwardly extending fluid outlet that extends from the upper surface of the maintenance tray to within a cavity defined between a lower side of the maintenance tray and an upper side of the effluent tray (figure. 3B, element 272, Gutberlet teaches a planar member for fluid to pass from the nozzle to the ink collector; Col. 7, line 44-57).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device of Hernandez to incorporate the maintenance tray with a downwardly extending fluid outlet as taught by Gutberlet motivated by reasons set forth in claim 4. (Gutberlet, Col. 2, line 48-50)
Regarding claim 7, Hernandez does not teach the downwardly extending fluid outlet is laterally positioned over the downwardly extending conduit.
Gutberlet teaches a printing device (Col.3, line 12, “inkjet printer”), wherein the downwardly extending fluid outlet is laterally positioned over the downwardly extending conduit (figure. 3A, Gutberlet teaches that the planar member 272 for fluid to pass is over the fluid outlet 220).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device of Hernandez to incorporate the maintenance tray with a downwardly extending fluid outlet over the fluid conduit in the effluent tray as taught by Gutberlet motivated by reasons set forth in claim 4. (Gutberlet, Col. 2, line 48-50)
Regarding claim 13, Hernandez teaches a three-dimensional printing system (Abstract, “3D printing”) wherein the movement mechanism is configured to laterally translate the printhead along two lateral axes ([0070], line 3-9; Hernandez teaches a gantry that moves along x-axis and a carriage that carries the printhead and moves along y-axis. Since the gantry and the carriage are coupled, the printheads are capable of moving along both the x and y directions), the maintenance module is configured to translate the maintenance tray along a vertical axis ([0086], line 4-13; Hernandez teaches a capping station wherein the interaction between the pinthead cap actuator 50 and the printhead carrier 52 causes the printhead cap to move in the vertical direction.). 
Regarding claim 14, Hernandez does not teach the maintenance tray further includes a purge platform having an upper surface for receiving printing fluid during a printhead purge operation.
Gutberlet teaches a printing device (Col.3, line 12, “inkjet printer”), wherein the maintenance tray further includes a purge platform  having an upper surface (Fig. 3A, Gutberlet teaches a purge platform/capping station having an upper surface) for receiving printing fluid during a printhead purge operation (Gutberlet teaches a capping station is used as a purge system to purge printhead; Col. 2, line 40-42, “The cap is formed as a receptacle 704 to collect ink produced by the printhead 708 during a purge of the printhead.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device of Hernandez to incorporate the maintenance tray with a purge platform having an upper surface as taught by Gutberlet motivated by reasons set forth in claim 4. (Gutberlet, Col. 2, line 48-50)
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S Pub No 2008/0252682), in view of Gutberlet (U.S Patent No 10,828,901), as applied to claim 1, further in view of Takahiro (U.S Pub No. 2018/0050535) and further in view of Electronics Tutorial (https://web.archive.org/web/20190203114342/https://www.electronics-tutorials.ws/electromagnetism/hall-effect.html).
Regarding claim 8, Hernandez and Gutberlet fail to teach the maintenance tray includes a lower surface defining a recess and further comprising: a magnet contained within the recess; and a hall sensor mounted to lower surface of the effluent tray for sensing presence of the magnet.
Takahiro teaches a printing device ([0002], “an inkjet recording device that performs printing by ejecting ink from a nozzle”), comprising a maintenance tray (Takahiro teaches a head cover 60 which maintains and protects the printhead nozzles; [0076], “the head cover 60 is attached to the print head 2 for the purpose of protecting the nozzles 8A and 8B…”) includes a lower surface defining a recess (Fig. 8A, at location 61, Takahiro teaches a recess forming on the lower surface of the head cover 60.) and further comprising: a magnet contained within the recess (Fig. 8A, magnet 61 is contained in the recess); and a sensor mounted to lower surface of the effluent tray for sensing presence of the magnet (Fig. 8A; Takahiro teaches a proximity sensor mounted on the lower surface of the maintenance cover for sensing the presence of the head cover; [0076], “A magnet 61 is attached to the head cover 60 so that the proximity sensor 71 can react when the magnet 61 comes close to the proximity sensor 71 and determine whether the head cover 60 is attached to the proper position.”).
Hernandez, Gutberlet, and Takahiro are considered to be analogous to the claimed invention because they are in the same field of electrical printing device. It would have been obvious to one with ordinary skill in the art before the effective filing date to improve the maintenance tray and effluent tray in Hernandez and Gutberlet motivated by determining whether the maintenance tray is attached to the proper position such that the maintenance cover can be easily removed (Takahiro, [0076], [0005])
Takahiro fails to teach a hall sensor.
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the proximity sensor of Takahiro for the hall sensor of the instant application, since both sensors would be capable of detecting the presence of a magnet and thereby detecting the presence of the maintenance tray. Hall sensors are activated by a magnetic field, and it can detect a moving shaft or tray. (Electronics-tutorials, Page 5, Paragraph 1) The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 9, Hernandez and Gutberlet fail to teach the controller is configured to verify a presence of the maintenance tray mounted over the effluent tray based upon a signal from the hall sensor.
Takahiro teaches a printing device ([0002], “an inkjet recording device that performs printing by ejecting ink from a nozzle”), wherein the controller ([0030], “a control unit in the device body 1”) is configured to verify the presence of the maintenance tray mounted over the effluent tray based upon a signal from the sensor (Takahiro teaches a proximity sensor 71 for detecting the presence of the head cover 60 and sending the signal to a central controlling unit of the inkjet recording device 400; [0084]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller in Hernandez and Gutberlet to incorporate a function to receive signal from a sensor that verifies the presence of the maintenance tray, because it is necessary to detect the proper placement of maintenance tray (referred as “head cover” in Takahiro), since it is preferable that the head cover protecting the printhead can be easily removed (Takahiro, [0005])
Takihiro does not teach having a hall sensor. 
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the proximity sensor of Takahiro for the hall sensor of the instant application, since both sensors would be capable of detecting the presence of a magnet and thereby detecting the presence of the maintenance tray. Hall sensors are activated by a magnetic field, and it can detect a moving shaft or tray. (Electronics-tutorials, Page 5, Paragraph 1) The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S Pub No 2008/0252682), in view of Gutberlet (U.S Patent No 10,828,901), as applied to claim 1, further in view of Jeon (U.S Pub No. 2018/0065293).
Regarding claim 10, Hernandez does not teach the effluent tray has an opening passing from a lower surface to an upper surface and the 3D printing system further comprising: a motorized vertical shaft passing through the opening and coupled to a lower side of the maintenance tray, the motorized vertical shaft configured to raise and lower the maintenance tray to vary a relative vertical position of the maintenance tray with respect to the printhead.
Gutberlet teaches a 3D printing device (Col.3, line 12, “inkjet printer”), wherein the effluent tray has openings passing from a lower surface to an upper surface and the 3D printing system further comprising: vertical shafts passing through the opening and coupled to the lower side of the maintenance tray (Fig. 2C, element 232; Gutberlet teaches an effluent tray that has two openings which have one vacuum inlet 232 passing through each opening and coupled to the surface of the maintenance tray.).
Gutberlet fails to explicitly teach that the vertical shafts passing through the openings of the effluent tray are configured to raise and lower the maintenance tray to various vertical position. 
Jeon teaches a 3D printer ([0014], “3D printing apparatus”), wherein motorized vertical shafts ([0037], “an elevation shaft 35”) passing through openings (Fig. 6, opening on base plate 12) and coupled to the lower side of the maintenance tray (Fig. 6, “maintenance unit case 31”), the motorized vertical shaft configured to raise and lower the maintenance tray to vary a relative vertical position of the maintenance tray with respect to the printhead ([0037], “the elevation module may include an elevation shaft 35 mounted on the bottom surface of the case 31 and an elevation motor 36 vertically moving the elevation shaft 35. As the elevation shaft 35 moves, the maintenance unit 30 may ascend or descend from a top surface of the base plate 12.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the capping station of Gutberlet to incorporate a motorized vertical shaft to move the maintenance tray in vertical directions as taught by Jeon, because by adding the motorized vertical shaft to enable a vertical movement of the maintenance tray to relative position of the printhead, the purging function for discharging the ink remaining in the printing head in the cleaning mode of the printing head and the suction process for suctioning the waste ink discharged in the purging process may be performed at the same time to improve durability of the printing head. (Jeon, [0015]) 
Regarding claim 12, Hernandez does not teach the vertical shaft is coupled to a motor and the controller is configured to operate the motor to vertically position the maintenance tray with respect to the ejection face of the printhead.
Jeon teaches a 3D printer ([0014], “3D printing apparatus”), wherein the motorized vertical shaft is coupled to a motor (Fig. 6, element 36), the controller ([0026], “control box 16”) is configured to operate the motor to vertically position the maintenance tray with respect to the ejection face of the printhead ([0026], “a control box 16 controlling an overall operation of the 3D printing apparatus 10 including an operation of the printing module 20.”; Jeon teaches a control unit that controls an overall operation of the 3D printing apparatus 10, which includes the motorized shaft within the maintenance unit configured to move the maintenance tray in vertical direction.).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the capping station of Gutberlet to incorporate a motor operated by a controller to move the maintenance tray to a vertical position with respect to the printhead, because by enabling a vertical movement of the maintenance tray to relative position of the printhead, the purging function for discharging the ink remaining in the printing head in the cleaning mode of the printing head and the suction process for suctioning the waste ink discharged in the purging process may be performed at the same time to improve durability of the printing head. (Jeon, [0015])
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S Pub No 2008/0252682), in view of Gutberlet (U.S Patent No 10,828,901), as applied to claim 1, further in view of Jeon (U.S Pub No. 2018/0065293), as applied to claim 10, and further in view of Choi (U.S Pub No. 2019/0152216)
Regarding claim 11, Hernandez does not teach a seal mounted within the opening and in sliding and sealing engagement with the motorized vertical shaft.
Jeon teaches a 3D printer ([0014], “3D printing apparatus”), wherein a motorized vertical shaft passes through an opening under the maintenance tray and is configured to raise and lower the maintenance tray (Fig. 6). However, Jeon does not explicitly teach a seal mounted within the opening.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the capping station of Gutberlet to incorporate a motorized vertical shaft as taught by Jeon, motivated by reasons set forth in claim 10. 
Choi teaches a lifting mechanism ([0024], “lifting and lowering operation portion”), wherein a seal ([0024], “O-ring”) mounted within the opening and in sliding and sealing engagement with the vertical shaft ([0024], “an O-ring fitted on an outer peripheral surface of the lifting and lowering plate and moved in close contact with an inner peripheral surface of the upper cavity…”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the capping station of Gutberlet to incorporate a seal mounted within an opening that the vertical shaft passes through as taught by Choi, motivated by sealing an interface. One of ordinary skill in the art would have found it obvious to use the same configuration to improve the capping station of Gutberlet in the same way. 
Claim 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S Pub No 2008/0252682), in view of Gutberlet (U.S Patent No 10,828,901), further in view of Jeon (U.S Pub No. 2018/0065293).
Regarding claim 20, Hernandez teaches a three-dimensional printing method ([0002], “methods for servicing 3D printers”) comprising: 
Providing a printhead including an ejection face ([0020], “printhead face”) with a plurality of nozzles ([0009], “a plurality of printheads”) for ejecting droplets of printing fluid ([0018], line 4-6, “delivery of droplets of binder liquid from the nozzle arrays located on the faces of the printheads”); 
Providing a movement mechanism coupled to the printhead ([0021], line 7-9, “the printheads are disposed within a carriage capable of movement in two directions with respect to the service station”); 
Providing a maintenance module ([0019], figure. 3A, “service station”) for maintaining the printhead including: 
A printhead capping station ([0078], figure. 3A, element 24, “printhead capping station”) having a storage cap ([0078], figure. 3A, element 26, “printhead caps”), a wiper ([0020], line 4, “wiper disposable in close proximity to the printhead face”), and a spittoon separate from the storage cap ([0076], figure. 3A, element 28, “discharge openings 28 through which the printheads 20 may discharge debris”; Hernandez teaches discharge openings 28 separated from the storage cap 26);
And an effluent station ([0078], figure. 3A, element 22, “discharge station”), the effluent station receives accumulated fluid ([0076], line 1-3, “the discharge station 22 includes discharge openings 28 through which the printheads 20 may discharge debris, such as, for example, contaminated binder.”);
Wherein the storage cap comprises an array of pillars ([0088], figure. 6A, element 60, “printhead cap”) configured to absorb the droplets of the printing fluid ([0088], “a combined discharge and capping station”), and the array of pillars allow the storage cap to operate as a second spittoon (Hernandez teaches a combined discharge and capping station 60 which has a pillar structure and is arranged in an array as shown in figure. 3A. Hernandez further teaches the printhead cap captures debris discharged from printhead). 
Hernandez does not teach a maintenance tray having a lateral periphery and an upper side, an effluent tray having a lateral periphery and underlying the maintenance tray, a motorized shaft configured to move the maintenance tray in vertical direction, and a controller operating the printhead, the movement mechanism and the maintenance module. 
However, Gutberlet teaches a controller for controlling printing device (Col. 5, line 47-50, “the ESS (electronic subsystem) or controller 80′ is the main multi-tasking processor for operating and controlling all of the other machine subsystems and functions, including the printing process”), comprising:
A maintenance module (figure. 3A, “capping station”) for maintaining the printhead including:
A maintenance tray (figure. 3A, top surface of “receptacle”, element 204) having a lateral periphery (figure 3A, element 224’, “locating tabs”) and an upper side (figure. 3A, Gutberlet teaches a receptacle that has an upper side as the planar upper surface of the receptacle);
A spittoon (figure. 3A, Gutberlet teaches an opening in the receptacle that allows waste fluid to pass through the receptacle into the waste collection vessel);
An effluent tray (figure. 3A, Gutberlet teaches a housing under the upper surface of the receptacle that allows waste fluid to pass through) having a lateral periphery (figure. 3A, element 226) and underlying the maintenance tray;
The periphery of the maintenance tray and the periphery of the effluent tray interengage (Fig. 2B, Gutberlet teaches the periphery of the maintenance tray 240 and the periphery of the effluent tray 244 interengage.) when the maintenance tray is removably mounted over the effluent tray (Col. 7, line 8-10, “This planar member 272 is connected, either removably or integrally, to the wall of the receptacle 204”);
And a controller (figure. 3A, element 80’; Col. 5, line 47-50, “the ESS (electronic subsystem) or controller 80′ is the main multi-tasking processor for operating and controlling all of the other machine subsystems and functions, including the printing process.”) configured to:
Operate the printhead and the maintenance module (“capping station”) to prepare the printhead for printing (Col.6, line 25-29, “When the printhead is returned to operational status, the controller 80′ operates the actuators 40 to lift the printhead from its capping station, return the capping station to a position behind the printhead, and lower the printhead to its printing position.”); 
And operate the movement mechanism (“actuator”) and the maintenance module (“capping station”) to engage the cap against the ejection face after printing (Col. 7, line 39-43, “One of the actuators 40 is operatively connected to the receptacle 204 and the controller 80′ to enable the controller to operate the actuator and move the capping station 60′ into and out of engagement with a printhead.”).
Gutberlet also describe a printing device in prior art (figure. 5) comprising a controller (figure. 5, element 80) configured to operate the movement mechanism (Col. 1, line 17, “thermal or piezoelectric actuator”) and the printhead to dispense layers of fluid (Col. 1, line 18-24, “The printhead controller generates firing signals that correspond to digital data for images. Actuators in the printheads respond to the firing signals by expanding into an ink chamber to eject ink drops onto an image receiving member and form an ink image that corresponds to the digital image used to generate the firing signals.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the maintenance module in Hernandez to incorporate the capping station as taught by Gutberlet. One would have been motivated to do so because the capping station of Gutberlet help effectively reduce ink drying and preserve the inkjet’s operational status. (Gutberlet, Col. 3, line 13-16) Further, this is substituting and combining known prior art elements to achieve predictable results with a reasonable expectation of success (i.e. incorporating a known capping and purging mechanism of a printing device into a known printing device).
Regarding claim 21, Gutberlet teaches the lateral periphery of the maintenance tray (See annotated figure above; figure. 2B, “Maintenance tray”) includes a downwardly facing peripheral recess (See annotated figure above; figure. 2B, “Downward peripheral recess”), the lateral periphery of the effluent tray includes an upwardly extending peripheral ridge (See annotated figure above; figure. 2B, “Upward extending ridge”) that is received into the downwardly facing peripheral recess to provide the interengagement when the maintenance tray is removably mounted to the effluent tray. (See annotated figure above; figure. 2B, “effluent tray”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device of Hernandez in view of Jeon to incorporate the maintenance tray with periphery interengaging and removably mounting to the effluent tray as taught by Gutberlet, motivated by reasons set forth in claim 2. 
Regarding claim 22, Gutberlet teaches the interengagement forms a complete perimeter relative to a cavity defined between a lower side of the maintenance tray and an upper side of the effluent tray (See annotated figure above, figure. 2B; the interengagement between the peripheral side of the maintenance tray and that of the effluent tray forms a complete perimeter around the cavity between a lower side of the maintenance tray and an upper side of the effluent tray).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device of Hernandez in view of Jeon to incorporate the maintenance tray and effluent tray having interengagement forming a complete perimeter as taught by Gutberlet, motivated by reasons set forth in claim 3. 
Regarding claim 23, Hernandez does not teach the effluent tray includes a downwardly extending conduit coupled to a waste receptacle.
Gutberlet teaches the effluent tray (See annotated figure above, figure. 2B; “Effluent tray”) comprises a downwardly extending conduit (figure. 2A, element 220, “fluid outlet”; figure. 2C, element 256, “outlet”) coupled to a waste receptacle.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing method of Hernandez to incorporate the maintenance tray and effluent tray having interengagement forming a complete perimeter as taught by Gutberlet motivated by removing the ink from receptacle. It is noted that upon removing the ink from printhead nozzles, the result is restoring clogged and inoperative inkjets to their operational status. (Gutberlet, Col. 2, line 48-50)
Regarding claim 24, Hernandez does not teach the maintenance tray includes a downwardly extending fluid outlet that extends from the upper surface of the maintenance tray to within a cavity defined between a lower side of the maintenance tray and an upper side of the effluent tray.
Gutberlet teaches the maintenance tray comprises a downwardly extending fluid outlet that extends from the upper side of the maintenance tray to within a cavity defined between a lower side of the maintenance tray and an upper side of the effluent tray (figure. 3B, element 272, Gutberlet teaches a planar member for fluid to pass from the nozzle to the ink collector; Col. 7, line 44-57).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing method of Hernandez to incorporate the maintenance tray with a downwardly extending fluid outlet as taught by Gutberlet motivated by reasons set forth in claim 4. (Gutberlet, Col. 2, line 48-50)
Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S Pub No 2008/0252682), in view of Gutberlet (U.S Patent No 10,828,901), as applied to claim 20, further in view of Takahiro (U.S Pub No. 2018/0050535) and further in view of Electronics Tutorial (https://web.archive.org/web/20190203114342/https://www.electronics-tutorials.ws/electromagnetism/hall-effect.html).
Regarding claim 25, Hernandez and Gutberlet fail to teach the maintenance tray includes a lower surface defining a recess and further comprising: a magnet contained within the recess; and a hall sensor mounted to lower surface of the effluent tray for sensing presence of the magnet.
Takahiro teaches a printing device ([0002], “an inkjet recording device that performs printing by ejecting ink from a nozzle”), comprising a maintenance tray (Takahiro teaches a head cover 60 which maintains and protects the printhead nozzles; [0076], “the head cover 60 is attached to the print head 2 for the purpose of protecting the nozzles 8A and 8B…”) includes a lower surface defining a recess (Fig. 8A, at location 61, Takahiro teaches a recess forming on the lower surface of the head cover 60.) and further comprising: a magnet contained within the recess (Fig. 8A, magnet 61 is contained in the recess); and a sensor mounted to lower surface of the effluent tray for sensing presence of the magnet (Fig. 8A; Takahiro teaches a proximity sensor mounted on the lower surface of the maintenance cover for sensing the presence of the head cover; [0076], “A magnet 61 is attached to the head cover 60 so that the proximity sensor 71 can react when the magnet 61 comes close to the proximity sensor 71 and determine whether the head cover 60 is attached to the proper position.”).
Hernandez, Gutberlet, and Takahiro are considered to be analogous to the claimed invention because they are in the same field of electrical printing device. It would have been obvious to one with ordinary skill in the art before the effective filing date to improve the maintenance tray and effluent tray in Hernandez and Gutberlet motivated by determining whether the maintenance tray is attached to the proper position such that the maintenance cover can be easily removed (Takahiro, [0076], [0005])
Takahiro fails to teach a hall sensor.
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the proximity sensor of Takahiro for the hall sensor of the instant application, since both sensors would be capable of detecting the presence of a magnet and thereby detecting the presence of the maintenance tray. Hall sensors are activated by a magnetic field, and it can detect a moving shaft or tray. (Electronics-tutorials, Page 5, Paragraph 1) The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Hernandez in view of Gutberlet does not teach or suggest “a maintenance tray having a lateral periphery and an upper side including a storage cap, a wiper, and a spittoon separate from the storage cap, wherein: the storage cap comprises an array of pillars configured to absorb the droplets of the printing fluid; and the array of pillars allow the storage cap to operate as a second spittoon.”
Examiner respectfully disagrees. Hernandez teaches a maintenance module ([0019], figure. 3A, “service station”) for maintaining the printhead including: 
A printhead capping station ([0078], figure. 3A, element 24, “printhead capping station”) having a storage cap ([0078], figure. 3A, element 26, “printhead caps”), a wiper ([0020], line 4, “wiper disposable in close proximity to the printhead face”), and a spittoon separate from the storage cap ([0076], figure. 3A, element 28, “discharge openings 28 through which the printheads 20 may discharge debris”; Hernandez teaches discharge openings 28 separated from the storage cap 26);
And an effluent station ([0078], figure. 3A, element 22, “discharge station”), the effluent station receives accumulated fluid ([0076], line 1-3, “the discharge station 22 includes discharge openings 28 through which the printheads 20 may discharge debris, such as, for example, contaminated binder.”);
Wherein the storage cap comprises an array of pillars ([0088], figure. 6A, element 60, “printhead cap”) configured to absorb the droplets of the printing fluid ([0088], “a combined discharge and capping station”), and the array of pillars allow the storage cap to operate as a second spittoon (Hernandez teaches a combined discharge and capping station 60 which has a pillar structure and is arranged in an array as shown in figure. 3A. Hernandez further teaches the printhead cap captures debris discharged from printhead). 
Hernandez does not teach a maintenance tray having a lateral periphery. However, Gutberlet teaches a maintenance tray (figure. 3A, top surface of “receptacle”, element 204) having a lateral periphery (figure 3A, element 224’, “locating tabs”). 
Hernandez and Gutberlet are both considered to be analogous to the claimed invention becaseu they are in the same field of electronic printing device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the maintenance module in Hernandez to incorporate the maintenance tray as taught by Gutberlet. One would have been motivated to do so because this is substituting and combining known prior art elements to achieve predictable results with a reasonable expectation of success (i.e. incorporating a known capping and purging mechanism of a printing device into a known printing device).
Regarding claims 2-14 and 20-25, Hernandez in view of Gutberlet teaches “a maintenance tray having a lateral periphery and an upper side including a storage cap, a wiper, and a spittoon separate from the storage cap, wherein: the storage cap comprises an array of pillars configured to absorb the droplets of the printing fluid; and the array of pillars allow the storage cap to operate as a second spittoon” for the reasons explained above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754